DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-19, drawn to a piston type compressor, classified in F04B27/1045.
Group II. Claim 20, drawn to a method of making a compressor, classified in B23P23/00.
The inventions are independent or distinct, each from the other because:
Inventions of Group II and Group I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case --the product as claimed can be made by a process where the central bore, the plurality of cylinder bores, and the plurality of passages are all formed at the same time, which is a materially different process than what is claimed, where each of the passages are formed individually, one by one.--
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
 	(a) the inventions have acquired a separate status in the art in view of their different classification; 	(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 	(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 	(d) the prior art applicable to one invention would not likely be applicable to another invention; 	(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with KRISTEN FRIES on 11/03/2022 a provisional election was made WITHOUT traverse to prosecute the invention of GROUP 1, claims 1-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 20 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Objections
Claims 6-10 are objected to because of the following informalities:  
Claim 6 Line 1 states: “the housing” should be changed to state: --the main housing--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 11-14 is/are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Ban US 2014/0127061.
Regarding Claim 1: Ban US 2014/0127061 does disclose the limitations: A piston type compressor (the piston compressor is defined by the sum of its parts) comprising: a main housing (11,12,13, ¶0027) including a cylinder housing 11, the cylinder housing having a central bore 17 for receiving a shaft 18 therein (Figure 1, ¶0028) through a first surface thereof (first surface = end surface of element 11 which contacts an end surface of element 12 in Figure 1, as seen in Figure 1, shaft 18 extends through the first surface) and a plurality of bores (32A-32E, see Figure 4) configured for receiving a plurality of pistons 33 therein through the first surface (Figure 1, ¶0032-¶0033, ¶0040); an inlet (43, ¶0034) configured for conveying a primary fluid to the plurality of bores (Fig 1, ¶0034, ¶0036; primary fluid = refrigerant); an outlet (44, ¶0034) configured for conveying the primary fluid from the plurality of bores (Fig 1, ¶0034, ¶0036); and a plurality of passages separate (49,60; 49A-49E,60A-60E) from the inlet and the outlet (as seen from Fig 1-2, and Fig 4, passages 49,60 are separate from the inlet and the outlet; ¶0040), each of the plurality of passages formed in the main housing (Fig 1, Fig 4, ¶0040) and configured for conveying a supplemental fluid to one of the plurality of bores (i.e. for conveying fluid from space 49 connected to one of the bores 32A-32E (e.g. 32A) to another one of the plurality of bores (e.g. 32D) via respective ones of the plurality of passages and shaft 18, ¶0040-¶0044, ¶0053-¶0057).
Regarding Claim 2: Ban US 2014/0127061 does disclose the limitations: wherein each of the plurality of passages (49A,60A; 49B,60B; 49C,60C; 49D,60D; 49E,60E) extends through a wall defining a respective one of the plurality of bores (as seen in Figure 4, each passage extends through a wall defining a one of the plurality of bores 32A-32E).
Regarding Claim 3: Ban US 2014/0127061 does disclose the limitations: wherein each of the plurality of passages (49A,60A; 49B,60B; 49C,60C; 49D,60D; 49E,60E) provides fluid communication between the central bore and a respective one of the plurality of bores (each one of the passages provides communication between element 65 which is located inside central bore 17 (see Figure 4) and a respective one of the plurality of bores, as shaft 18 rotates; thus each of the plurality of passages provides communication between the central bore and a respective one of the plurality of bores as claimed).
Regarding Claim 5: Ban US 2014/0127061 does disclose the limitations: wherein each of the plurality of passages is angled with respect to an axial direction of the cylinder housing (as seen in Fig 1 and Fig 2, each element 60 is angled with respect to the longitudinal axis (i.e. an axial direction of the cylinder housing)).
Regarding Claim 11: Ban US 2014/0127061 does disclose the limitations: wherein the compressor is a variable displacement compressor (¶0026, Figure 1).

    PNG
    media_image1.png
    954
    931
    media_image1.png
    Greyscale

Annotated Figure 4 of Ban US 2014/0127061 (Attached Figure 1)
Regarding Claim 12: Ban US 2014/0127061 does disclose the limitations: wherein a wall (= wall indicated with element number 17 in Figure 4; also see Annotated Figure 4 of Ban US 2014/0127061 (Attached Figure 1) above) defines a first portion of the central bore (the wall in the prior art of Ban defines a first portion of central bore 17 within the same confines that wall 68 defines a portion of central bore 33 in Fig 4 of the instant application), the first portion of the central bore configured for receiving the shaft (it is, see Fig 4 and Fig 1), and wherein the central bore includes a second portion (Attached Figure 1, it is noted that the indicated second portion addresses the claim within the same confines as element 66 in Figure 4 of the instant application) defined by a plurality of recesses extending radially from the wall (i.e. defined by elements 60A and 60B) and continuous with the first portion of the central bore (Attached Figure 1, the second portion is continuous with the first portion in the prior art of Ban within the same confines as the instant application).
Regarding Claim 13: Ban US 2014/0127061 does disclose the limitations: wherein the plurality of passages (49,60; 49A-49E,60A-60E) are continuous with adjacent ones of the plurality of recesses (the plurality of passages are integrally formed with the indicated adjacent ones of the plurality of recesses, and thus are continuous with the plurality of recesses as seen in Attached Figure 1).
Regarding Claim 14: Ban US 2014/0127061 does disclose the limitations: A piston type compressor (the compressor is defined by the sum of its parts) comprising: a cylinder housing 11, the cylinder housing having a central bore 17 and a plurality of cylinder bores (32A-32E, see Figure 4) formed therethrough (Fig 1, ¶0033); a shaft 18 received through the central bore (Figure 1, ¶0028) through a first surface of the cylinder housing (first surface = end surface of element 11 which contacts an end surface of element 12 in Figure 1, as seen in Figure 1, shaft 18 extends through the first surface); a plurality of pistons 33 reciprocating within the plurality of cylinder bores through the first surface of the cylinder housing (Figure 1, ¶0050-¶0053); and a plurality of passages (49,60; 49A-49E,60A-60E) providing fluid communication between the central bore and the plurality of cylinder bores (each one of the passages provides communication between element 65 which is located inside central bore 17 (see Figure 4) and a respective one of the plurality of bores, as shaft 18 rotates; thus each of the plurality of passages provides fluid communication between the central bore and a respective one of the plurality of bores as claimed).
Claim(s) 1-6 and 10-18 is/are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Kimoto US 2015/0093263.
Regarding Claim 1: Kimoto US 2015/0093263 does disclose the limitations: A piston type compressor (the piston compressor is defined by the sum of its parts) comprising: a main housing (1; 15,17,19,21 ¶0033-¶0034, Fig 1) including a cylinder housing 19, the cylinder housing having a central bore (19F, Fig 1, ¶0039) for receiving a shaft 3 therein (¶0044, ¶0033, Fig 1) through a first surface thereof (first surface = end surface of element 19 which contacts an end surface of element 15 in Figure 1, as seen in Figure 1, shaft 3 extends through the first surface) and a plurality of bores (19A-19E, ¶0038) configured for receiving a plurality of pistons (9, ¶0033, Fig 1, Fig 6, ¶0020, Fig 7, ¶0021, ¶0056) therein through the first surface (Figure 1, as seen in Figure 1 the pistons extend into the respective cylinder bores by passing through the first surface, ¶0056); an inlet (21A ¶0042, Fig 1) configured for conveying a primary fluid to the plurality of bores (Fig 1, ¶0042; primary fluid = refrigerant); an outlet (21B ¶0042, Fig 1) configured for conveying the primary fluid from the plurality of bores (Fig 1, ¶0042); and a plurality of passages (43A,43B,43C,43D,43E, ¶0040, Fig 4) separate from the inlet and the outlet (as seen in Figures 1-2, Figure 4, and Figures 6-7, the plurality of passages are separate from the inlet and the outlet, ¶0038-¶0044), each of the plurality of passages formed in the main housing (Figure 1, ¶0040) and configured for conveying a supplemental fluid to one of the plurality of bores (i.e. for conveying fluid from a respective retainer groove (one of 37A-37E (e.g. 37A - connected to 19A)) to one of the plurality of bores (one of 19A-19E (e.g. 19D)) as shown in Fig 6, ¶0056-¶0058, ¶0061-¶0063, ¶0071-¶0072 when at maximum displacement).
Regarding Claim 2: Kimoto US 2015/0093263 does disclose the limitations: wherein each of the plurality of passages (43A,43B,43C,43D,43E, ¶0040, Fig 4) extends through a wall defining a respective one of the plurality of bores (as seen in Figure 4 each of the plurality of passages extends through a wall defining a respective one of the plurality of bores).
Regarding Claim 3: Kimoto US 2015/0093263 does disclose the limitations: wherein each of the plurality of passages (43A,43B,43C,43D,43E, ¶0040, Fig 4) provides fluid communication between the central bore and a respective one of the plurality of bores (each one of the passages provides communication between element 65 which is located inside central bore 19F (see Figure 2 and Figure 4) and a respective one of the plurality of bores, as shaft 3 rotates; thus each of the plurality of passages provides communication between the central bore and a respective one of the plurality of bores as claimed).

    PNG
    media_image2.png
    653
    990
    media_image2.png
    Greyscale
 Annotated Figure 1 of Kimoto US 2015/0093263 (Attached Figure 2)

Regarding Claim 4: Kimoto US 2015/0093263 does disclose the limitations: wherein each of the plurality of passages interfaces with the plurality of bores at greater than 25% of a length of the plurality of bores measured from a second surface of the cylinder housing opposite the first surface (see Annotated Figure 1 of Kimoto US 2015/0093263 (Attached Figure 2) above, as seen in Attached Figure 2 the point where each of the plurality of passages interfaces with a corresponding one of the plurality of bores is greater than 25% (i.e. visually close to 50%, where 50% is > 25%) of a length measured from a second surface of the cylinder housing 19 opposite the first surface).
Regarding Claim 5: Kimoto US 2015/0093263 does disclose the limitations: wherein each of the plurality of passages is angled with respect to an axial direction of the cylinder housing (as seen in Fig 1 & Fig 2, each element 43 (e.g. 43A, 43D) is angled with respect to the longitudinal axis (i.e. an axial direction of the cylinder housing)).
Regarding Claim 6: Kimoto US 2015/0093263 does disclose the limitations: wherein the main housing (1; 15,17,19,21 ¶0033-¶0034, Fig 1) further comprises a rear housing 17 adjacent a second surface (Attached Figure 2) of the cylinder housing opposite the first surface (as seen in Figure 1 and Attached Figure 2, element 17 is close to (i.e. adjacent) the second surface), the rear housing 17 having a suction chamber 31 configured for conveying the primary fluid to the plurality of bores (¶0036-¶0037), an exhaust chamber 33 configured for receiving the primary fluid from the plurality of bores (¶0036-¶0037), and a vapor injection chamber 17A for conveying the supplemental fluid to the plurality of passages (the supplemental fluid reaches the plurality of passages by flowing from 17A to 31, through 21A to reach the respective retainer groove (one of 37A-37E (e.g. 37A - connected to 19A)), from there the supplemental fluid flows as described above, ¶0036-¶0037).
Regarding Claim 10: Kimoto US 2015/0093263 does disclose the limitations: wherein the exhaust chamber 33, the suction chamber 31, and the vapor injection chamber 17A are concentric with each other (as seen in Figure 1, the respective chambers are arranged concentric with each other as claimed).
Regarding Claim 11: Kimoto US 2015/0093263 does disclose the limitations: wherein the compressor is a variable displacement compressor (¶0068, title).

    PNG
    media_image3.png
    600
    1065
    media_image3.png
    Greyscale

Annotated Figure 4 of Kimoto US 2015/0093263 (Attached Figure 3)
Regarding Claim 12: Kimoto US 2015/0093263 does disclose the limitations: wherein a wall (= wall indicated with element 19F in Figure 4; also see Annotated Figure 4 of Kimoto US 2015/0093263 (Attached Figure 3) above) defines a first portion of the central bore (the wall in the prior art of Kimoto defines a first portion of central bore 19F within the same confines that wall 68 defines a portion of central bore 33 in Fig 4 of the instant application), the first portion of the central bore configured for receiving the shaft (it is, see Figures 1-2 and Figure 4), and wherein the central bore includes a second portion (Attached Figure 3, it is noted that the indicated second portion addresses the claim within the same confines as element 66 in Figure 4 of the instant application) defined by a plurality of recesses extending radially from the wall (i.e. defined by elements 43D and 43C) and continuous with the first portion of the central bore (Attached Figure 3, the second portion is continuous with the first portion in the prior art of Ban within the same confines as the instant application).
Regarding Claim 13: Kimoto US 2015/0093263 does disclose the limitations: wherein the plurality of passages (43A,43B,43C,43D,43E, ¶0040, Fig 4) are continuous with adjacent ones of the plurality of recesses (the plurality of passages are integrally formed with the indicated adjacent ones of the plurality of recesses, and thus are continuous with the plurality of recesses as seen in Attached Figure 3).
Regarding Claim 14: Kimoto US 2015/0093263 does disclose the limitations: A piston type compressor (the piston compressor is defined by the sum of its parts) comprising: a cylinder housing 19, the cylinder housing having a central bore (19F, Fig 1, ¶0039) and a plurality of cylinder bores (19A-19E, ¶0038) formed therethrough (Figure 1, ¶0038); a shaft 3 received through the central bore (¶0044, ¶0033, Fig 1) through a first surface of the cylinder housing (first surface = end surface of element 19 which contacts an end surface of element 15 in Figure 1, as seen in Figure 1, shaft 3 extends through the first surface); a plurality of pistons (9, ¶0033, Fig 1, Fig 6, ¶0020, Fig 7, ¶0021, ¶0056) reciprocating within the plurality of cylinder bores through the first surface of the cylinder housing (see Figure 1, ¶0055-¶0058); and a plurality of passages (43A,43B,43C,43D,43E, ¶0040, Fig 4) providing fluid communication between the central bore and the plurality of cylinder bores (each one of the passages provides communication between element 65 which is located inside central bore 19F (see Figures 1-2, Figure 4 and Figure 6) and a respective one of the plurality of bores, as shaft 3 rotates; thus each of the plurality of passages provides fluid communication between the central bore and a respective one of the plurality of bores as claimed).
Regarding Claim 15: Kimoto US 2015/0093263 does disclose the limitations: wherein a reciprocation of the plurality of pistons opens and closes the plurality of passages to the plurality of cylinder bores (when the compressor is at maximum displacement (i.e. as shown in Figure 6, ¶0068-¶0072) the passages are intermittently communicable with bores 19A-19E (as shown in Figure 6, ¶0075-¶0079)).
Regarding Claim 16: Kimoto US 2015/0093263 does disclose the limitations: wherein the compressor operates in a first operational mode (maximum displacement mode - Figure 6) and a second operational mode (variable displacement mode - Figure 7), wherein a stroke length of the plurality of pistons within the plurality of cylinder bores (stroke length during first mode = maximum, ¶0077) during the first operational mode is constant (the maximum stroke length does not change, thus it is constant) and at a maximum stroke length (it is, as shown in Figure 6, ¶0075-¶0079, ¶0020), wherein a stroke length of the plurality of pistons within the plurality of bores during the second operation mode varies (stroke length during second mode = a length less than maximum value,¶0071, ¶0082, ¶0021, Figure 7), and wherein the plurality of passages (43A,43B,43C,43D,43E, ¶0040, Fig 4) are closed by the plurality of pistons during the second operational mode (Figure 7, ¶0078).

    PNG
    media_image4.png
    516
    820
    media_image4.png
    Greyscale
 
Annotated Figure of Kimoto US 2015/0093263 (Attached Figure 4)

Regarding Claim 17: Kimoto US 2015/0093263 does disclose the limitations: further comprising a rear housing 17 adjacent a second surface of the cylinder housing (Attached Figure 2) opposite the first surface of the cylinder housing (as seen in Figure 1 and Attached Figure 2, element 17 is close to (i.e. adjacent) the second surface), the rear housing 17 including a suction chamber 31 conveying a primary fluid to the plurality of cylinder bores  (¶0036-¶0037) through the second end of the cylinder housing (Figure 1, Attached Figure 2), an exhaust chamber 33 receiving the primary fluid from the plurality of cylinder bores (¶0036-¶0037), a vapor injection chamber 17A conveying a supplemental fluid (i.e. fluid from a respective retainer groove (one of 37A-37E (e.g. 37A - connected to 19A)) as shown in Fig 6, ¶0056-¶0058, ¶0061-¶0063, ¶0071-¶0072 when at maximum displacement) to the plurality of cylinder bores via the plurality of passages (the supplemental fluid reaches the plurality of passages by flowing from 17A to 31, through 21A to reach the respective retainer groove (one of 37A-37E (e.g. 37A - connected to 19A)), from there the supplemental fluid flows to one of the plurality of bores (one of 19A-19E (e.g. 19D)), ¶0036-¶0037), and a crankcase pressure chamber (= chamber inside valve 37, see Annotated Figure of Kimoto US 2015/0093263 (Attached Figure 4) above) receiving a crankcase fluid (= fluid that has passed through axial passage 3A and into crank chamber 25) from the shaft (when the pressure in the crank chamber 25 is decreased by valve 37 (as disclosed in ¶0070), the fluid (i.e. crankcase fluid) in chamber 25 flows out of chamber 25 through the communication line in Attached Figure 4, to the crankcase pressure chamber in Attached Figure 4, and to another point in the system such that the pressure in chamber 25 decreases; thus the crankcase pressure chamber receives a crankcase fluid from the shaft (i.e. from the shaft via chamber 25 and the communication line) as claimed).
Regarding Claim 18: Kimoto US 2015/0093263 does disclose the limitations: wherein a passageway 3A is formed in the shaft (Figure 1) and conveys the crankcase fluid to the crankcase pressure chamber (passage 3A conveys the crankcase fluid to the crankcase, and from there it flows to the crankcase pressure chamber as explained above; --it is noted that the claim does not require that the passageway directly conveys the crankcase fluid to the crankcase pressure chamber--).
Allowable Subject Matter
Claims 7-9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7: the prior art of record is unable to anticipate or make obvious the limitations set forth in claim 7 “wherein the rear housing further comprises a crankcase pressure chamber configured to receive a pressurized crankcase fluid, wherein the crankcase pressure chamber is concentric with the vapor injection chamber” in combination with all the limitations of intervening claims 1 & 6.
Claims 8-9 are allowable based on their dependency on claim 7.
Regarding claim 19: the prior art of record is unable to anticipate or make obvious the limitations set forth in claim 19 “wherein the rear housing includes a protrusion extending outwardly therefrom, wherein the protrusion is received in the central bore of the cylinder housing, and wherein the shaft engages the protrusion” in combination with all the limitations of intervening claims 14 & 17.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Examiner's Note:  The Examiner respectfully requests of the Applicants in preparing responses, to fully consider the entirety of the references as potentially teaching all or part of the claimed invention.   	It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP § 2123).  	Additionally the origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention, as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). (See MPEP § 2125). 	The Examiner has cited particular locations in the reference(s) as applied to the claims above for the convenience of the Applicants.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claims, typically other passages and figures will apply as well.
Furthermore: with respect to the prior art and the determination of obviousness, it has been held that Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art.  The "mere existence of differences (i.e. a gap) between the prior art and an invention DOES NOT ESTABLISH the inventions nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). Rather, in determining obviousness the proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. And factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap. (See MPEP § 2141).

Conclusion

The prior art made of record and not relied upon in the attached PTO-892 is considered pertinent to applicant's disclosure. 

Tarutani US 20030095873, Moroi US 20030113211, and Ota US 20050265855 - each disclose a similar structure to the instant application, however in each case the plurality of passages are the same as the inlet to each of the plurality of cylinder bores.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291. The examiner can normally be reached 8:00 AM - 5:00 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746